Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on March 4, 2021. There are thirty-two claims pending and twenty-eight claims under consideration. Claims 26, 28 and 32-34 have been cancelled. Claims 30, 31 and 35-37 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to novel heterocyclic derivatives as inhibitors of glutaminyl cyclase (QC, EC 2.3.2.5). QC catalyzes the intramolecular cyclization of N-terminal glutamine residues into pyroglutamic acid (5-oxo-prolyl, pGlu*) under liberation of ammonia and the intramolecular cyclization of N-terminal glutamate residues into pyroglutamic acid under liberation of water.
Election of Group I was made without traverse in the reply filed on March 4, 2021. Therefore this restriction is considered proper and thus made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 1705263.0 application filed in Great Britain on March 31, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Rejections – Improper Markush Grouping’
Claims 1-25, 27 and 29 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The variable is defined as seen below:
A-B-D-E
or a pharmaceutically acceptable salt, solvate or polymorph thereof, including all tautomers and stereoisomers thereof, wherein:
A is selected from monocyclic and bicyclic heteroaryl, which may independently substituted by alkyl or amino;
B is selected from alkyl, heteroalkyl, alkyl-amino, aryl, heteroaryl, cycloalkyl, heterocyclyl and alkylene, wherein said groups may independently be substituted by alkyl;
D is selected from aryl-amino, heteroaryl-amino, cycloalkyl-amino, heterocyclyl, heterocyclyl-amino, urea, thioamide, thiourea, sulfonamide and sulfoximine, wherein said aryl, heteroaryl, cycloalkyl and heterocyclyl groups may independently be substituted with one or more substituents;
In another embodiment, D is sulfamoyl;
E is selected from aryl, heteroaryl, cycloalkyl, heterocyclyl, wherein said aryl, heteroaryl, cycloalkyl and heterocyclyl groups may independently be substituted with one or more substituents. Thus there is no special technical feature is seen in this application as each portion of the compound could be one of several different moieties. For example, the following three compounds fall under a Formula of A-B-D-E in the current application:
Example 521 - 
    PNG
    media_image1.png
    111
    230
    media_image1.png
    Greyscale
; 
Example 1332 -
    PNG
    media_image2.png
    80
    220
    media_image2.png
    Greyscale
and 
Example 1307 - 
    PNG
    media_image3.png
    136
    154
    media_image3.png
    Greyscale
. 
The A, B, D and E variables greatly just between these three compounds and no common core can be identified. Clearly no ‘‘single structural similarity’’ can be seen between these three species.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR41.31 (a) (1) (emphasis provided).	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1 states the following on page 2:

    PNG
    media_image4.png
    185
    694
    media_image4.png
    Greyscale

The Examiner notes that the last two lines of text do not seem to refer to any particular term. The E term already states that “aryl, heteroaryl, cycloalkyl and heterocycloalkyl groups may independently be substituted with one or more substituents”. Thus the random two lines after this term, which state that “heteroaryl, cycloalkyl and heterocycloalkyl groups may independently be substituted with one or more substituents” appears to be vague and indefinite. No new matter permitted. Appropriate correction is required.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim2 states that the A term can be “…a monocyclic heteroaryl selected from thiadiazolyl, thiazolyl and triazolyl, and wherein said monocyclic heteroaryl is 

    PNG
    media_image5.png
    268
    693
    media_image5.png
    Greyscale

It is clear that while claim 2 correctly identifies the generic ring structures, they are much broader in scope than the terms of claim 1. For example, claim 1 teaches specifically a “2-amino-1,3,4-thiadiazole” structure as the first term. Compare this with claim 2 which teaches a “thiadiazole…substituted by amino…”. This term would cover a 1,2,3; 1,2,4; or 1,3,4-thiadiazole. The structures of claim 2 are broader and more generic than the terms in claim 1. To avoid confusion, the Applicants should place these specific structures into claim 2. No new matter permitted. Appropriate correction is required.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 11, 16 and 17 are dependent from claim 1 and teach wherein B is the following term:…

    PNG
    media_image6.png
    101
    470
    media_image6.png
    Greyscale

Claim 1 teaches the following:

    PNG
    media_image7.png
    66
    667
    media_image7.png
    Greyscale

Examiner notes that the term in claim 5 is aryl when o and p=0, however when either o or p =1 it is a benzyl group, and if both o and p=1, then it is a phenylene group. Claim 1 allows for an aryl group, but does not allow for a benzyl or phenylene group, thus the claim is vague and indefinite.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Additionally, regarding claim 5, line 2, the term “preferably methyl or S” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Examiner recommends removing the term “preferably” and the text which follows as it could be confusing to one skilled in the art as a narrowing of the claim scope. No new matter permitted. Appropriate correction is required.
Allowable Subject Matter
Claim 38 is allowed.

Conclusion
	Claim 38 is allowed.
Claims 1-25, 27 and 29 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699